DETAILED ACTION
	This office action is in response to the amendment filed on October 29, 2021.  In accordance with this amendment, claims 1, 8, and 11-18 have been amended, while claims 9-10 have been formally canceled.
Claims 1-8 and 11-18 remain pending and are now in condition for allowance, with claim 1 as the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 11-18 are allowed.  Claim 1 is the sole independent claim and has been amended into condition for allowance on October 29, 2021.  Note these amendments and in particular in the context of the disclosure and Fig. 1 of the application.  The closest prior art of record (FR 3 013 857; Beutler ‘232; Krausz ‘962) does not expressly teach or reasonably suggest, in combination, each and every feature of amended independent claim 1.  Based on these combination of claim features, and in particular resultant wavelength ranges for the optical outputs, the Examiner is unable to present a prima facie case of obviousness under 35 U.S.C. 103.  Claims 2-8 and 11-18 further depend from claim 1.  

Response to Arguments
Applicant’s arguments, see amendment with remarks (page 6), filed October 29, 2021, with respect to the amendments at least to independent claim 1, have been fully considered and are persuasive.  Based on the narrowing, and corrective (in nature), amendments presented October 29, 2021, all “Claim Objections” and “Claim Rejections - 35 U.S.C. 112(b)” (mailed on October 1, 2021) have been withdrawn.  Claims 1-8 and 11-18 now serve to create a patentable distinction over the closest prior art of the current record.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        November 8, 2021